EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/693,010, filed on 11/22/2019 in which claims1-20 are presented for examination.
Drawings filed on11/22/2019 is accepted by the examiner.
Claim 7 is directed to a non-transitory computer-readable medium excluding signals per se and thus meets the requirements of 35 USC section 101.
Claims 11 and 17 is directed to a data processing system/processing system, comprising a processor and a memory and thus includes at least one hardware component. Claim 11 meets the requirements of 35 USC section 101.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
IDS
References cited in the IDS filed on 8/19/2021, 9/2/2021, and 12/14/2021 have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin G. Shao (Reg. No. 45,095) on 12/18/2021.
The application has been amended as follows: 
Please replace the pre-amble of claim 8 with: Themachine-readable medium of claim 7, wherein the operations further comprising:…
Please replace the pre-amble of claim 9 with: Themachine-readable medium of claim 7, wherein the operations further comprising:…
Please replace the pre-amble of claim 10 with: Themachine-readable medium of claim 9, wherein the operations further comprising:…
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-20:
As to claims 1, 7, 11, and 17, prior art of record and further search does not teach or suggest the following limitation - “for each of the one or more second VDP accelerators: determining a session key between the first VDP accelerator and the second VDP accelerator; storing, by first VDP accelerator, the session key in association with the second VDP accelerator; and transmitting, by the first VDP accelerator, to the host device, an indication that first VDP accelerator is configured for secure communication with each of the one or more second VDP accelerators” in claims 1, 7, 11, “storing, by the host device, the session key in an adjacency table for the host, wherein each entry in the adjacency table includes: the session key, a reference to a virtual communication channel of the host device for communicating with the VDP accelerator, and a unique identifier of the VDP accelerator transmitting, to the VDP accelerator, a list of one or more additional VDP accelerators, and an instruction that the VDP accelerator generate a unique session key for each additional VDP accelerator for securing communication between the VDP accelerator and the additional VDP accelerator in the list of one or more additional VDP accelerators” in view of all other limitations of the independent claim 1, 7, 11, and 17, respectively.
Kong et al. (US 2019/0303344 A1) discloses providing hardware acceleration by mapping data requests from a plurality of virtual machines to a plurality of virtual channels. An apparatus may include a plurality of programmable circuit cells and logic programmed into the programmable circuit cells to receive, from a plurality of virtual machines running on a processor coupled to the apparatus, a plurality of data flows that respectively contain a plurality of data requests. The apparatus may further map the plurality of data flows to a plurality of instances of acceleration logic, and to independently manage responses to the plurality of data flows. 
The examiner notes Kong presents the many-to-many types of virtual channels between VDPAs and VDPAs. However, Kong is silent about establishing session keys between the VDPAs to protect the virtual communication channels.
Kershaw et al. (US 2009/0172411 A1) discloses protecting data sent from a CPU to another processing device like an accelerator using a session key.
Lalwani et al. (US 2014/0156989) discloses generating a session key using a first and second nonce (i.e., known session key generation protocol to protect a communication channel.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/PRIMARY Examiner, Art Unit 2497